Citation Nr: 0631811	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 decision by the RO in Boston, 
Massachusetts - which, in pertinent part, granted service 
connection for type II diabetes mellitus and assigned a 
20 percent rating.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In a February 2005 statement, the veteran's  representative 
appears to be raising additional claims for service 
connection for residual diabetic peripheral neuropathy and 
retinopathy.  These additional claims, however, are not 
currently on appeal and therefore are referred to the RO for 
appropriate development and consideration.  38 C.F.R. 
§ 20.200 (2006).


FINDING OF FACT

The veteran's diabetes mellitus requires the administration 
of an oral hypoglycemic agent and restricted diet, but it 
does not require regulation of his activities or more than 
one daily injection of insulin.  The condition also has not 
caused episodes of ketoacidosis, hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, or progressive 
loss of weight and strength.


CONCLUSION OF LAW

The criteria are not met for an initial disability rating 
higher than 20 percent for the diabetes mellitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist 
claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA complied with its Pelegrini II notification duties in 
regards to the veteran's claim by means of letters dated in 
June and August 2003.  The August 2003 letter explicitly 
told him to submit relevant evidence in his possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  
See Mayfield, supra.  Here, this was indeed the case as the 
June and August 2003 letters were sent prior to the initial 
adjudication late that year, in October 2003.  



The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, service connection has been granted 
and an initial disability rating and effective date 
assigned.  The typical service-connection claim has been 
more than substantiated - it has been proven, thereby 
rendering section 5103(a) notice no longer required since 
the purpose that the notice is intended to serve has been 
fulfilled.  And although the veteran was not provided 
specific notice of the evidence needed to establish an 
effective date, this is unnecessary and, therefore, 
nonprejudicial because the Board is denying his claim on 
appeal for a higher initial disability rating, thereby 
rendering the effective date element moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the AOJ, 
i.e., RO, the Board must consider whether the veteran has 
been prejudiced thereby).

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  The 
veteran has been afforded a VA examination, the report of 
which contains the findings needed to rate the disability at 
issue.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be obtained.  

Thus, the appeal is ready to be considered on the merits.


Applicable Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to 
the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.



Generally, in a claim for increase, the most recent evidence 
is given precedence over past examinations.  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001); Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

This general rule, however, is not applicable to the 
assignment of an initial rating for a disability following 
an initial award of service connection for that disability.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, 
a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Diagnostic Code (DC) 7913 of VA's Schedule for Rating 
Disabilities (the Schedule) provides a rating of 20 percent 
for diabetes mellitus requiring insulin and restricted diet, 
or oral hypoglycemic agent and restricted diet.  A 40 
percent rating requires insulin, a restricted diet, and 
regulation of activities, whereas a 60 percent rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  The maximum 100 percent rating requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous 
occupational and recreational activities), with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913.

Note 1 in DC 7913 mandates that compensable complications of 
the diabetes be evaluated separately unless they are part of 
the criteria used to support a 100 percent rating.  It also 
indicates that noncompensable complications are considered 
part of the diabetic process under DC 7913.



Analysis

Private outpatient treatment records dated from 2002 to 2003 
and VA outpatient treatment records dated in 2003 indicate 
ongoing treatment of the diabetes with metformin and a 
restricted diet.   

In July 2003 the veteran was afforded a VA examination.  He 
reported feelings of fatigue and low energy.  He denied 
hospitalization for hyper or hypoglycemia, but reported 
occasional symptoms of hypoglycemia - including, dizziness, 
nausea, sweating and shaking.  He indicated these symptoms 
predated his diagnosis of diabetes mellitus.  He reported 
that he followed an American Diabetes Association (ADA) diet 
and was still able to perform activities such as yard work, 
cooking, shopping, cleaning, and things of that nature, 
around the house, though at times he felt tired.  He treated 
his diabetes mellitus with Metformin, 2000 milligrams a day.  
The pertinent diagnosis was diabetes mellitus, type II, 
without evidence of retinopathy or nephropathy and 
questionable peripheral neuropathy.

An addendum to the report of that evaluation, dated in June 
2004, noted the veteran's hypertension was less likely than 
not secondary to his diabetes mellitus, type II.

The record confirms the veteran requires an oral 
hypoglycemic agent to treat his diabetes, namely Metformin, 
and restricted diet.  But these factors are already 
contemplated by his current 20 percent rating under DC 7913.  
And there is no objective indication he has to regulate his 
activities or needs more than one daily injection of 
insulin.  There also have been no episodes of ketoacidosis 
or progressive loss of weight and strength.  Although he 
reported occasional hypoglycemic reactions, his medical 
records do not reveal instances requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  Thus, he does not meet the 
requirements for a rating higher than 20 percent under DC 
7913.



For these reasons and bases, the preponderance of the 
evidence is against the claim, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  There also is no evidence this case presents an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, to warrant extraschedular 
consideration.  The veteran has not alleged, and the 
evidence does not otherwise suggest, for example, that his 
employer has had to make special accommodations for him or 
that his job performance has been adversely affected by the 
status of his diabetes.  His present 20 percent rating is, 
itself, an indication there is some measure of impairment in 
his social and occupational functioning.  38 C.F.R. § 4.1.  
Accordingly, it is not necessary to refer this case to VA's 
Under Secretary for Benefits or VA's Director of the 
Compensation and Pension Service for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1).


ORDER

The claim for an initial disability rating higher than 20 
percent for diabetes mellitus, type II, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


